--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3
AGREEMENT OF ASSIGNMENT


This Assignment Agreement is made effective as of July 20, 2015, between Reve
Technologies, Inc., a publicly trading Nevada Corporation and Mr. David Forster,
President, CEO and CFO of Reve Technologies, Inc.
 
WHEREAS:  David Forster (“Assignor”) wishes to assign a certain technology that
he owns, Hush Chat, to Reve Technologies, Inc. (“Assignee”) and Reve
Technologies, Inc. wishes to accept the assignment from David Forster, and
therefore, each do hereby enter into an Agreement of Assignment (“Agreement”)
pursuant to the terms and conditions set forth below.


THEREFORE, David Forster shall assign his rights, interests, and title to Hush
Chat to Reve Technologies, Inc.


Reve Technologies, Inc. and David Forster, sometimes referred to jointly as
“parties,” hereby acknowledge the receipt and sufficiency of this Agreement and
agree each and with the other as follows:


1.  Consideration of Assignment.  David Forster shall assign all of his rights,
title and interest to Reve Technologies, Inc. in exchange of one million
(1,000,000) shares of Reve Technologies, Inc. Series B Voting Preferred Stock.


2.  Terms of Assignment.  Upon execution of this Assignment Agreement and
approval and authorization of the Board of Directors of Assignee, a letter of
instruction shall be sent to the Transfer Agent, West Coast Transfer, Inc.
instructing the Transfer Agent to issue Mr. Forster 1,000,000 Series B Voting
Preferred Stock of Reve Technologies, Inc.


3.  Licensing Technology.  Upon closing of this Agreement, the Assignee may, at
its discretion, enter into one or more licensing agreements with other
companies.


4.  Authority.  David Forster has all requisite power and authority to assign
Hush Chat, and does so willingly and without duress.  The execution and delivery
of this Agreement and the consummation of the transaction contemplated by this
Agreement have been duly authorized.  No other proceeding is necessary to
authorize such documents or to consummate the transaction contemplated in this
Agreement.


5.  Organization and Good Standing.  Reve Technologies, Inc. is duly
incorporated, organized, validly existing and in good standing under the laws of
the State of Nevada, and has all requisite corporate power and authority to own,
lease and to carry on its business as now being conducted.


6.  Execution of Agreement. This Agreement, when executed and delivered, will be
valid and binding obligations of the parties and will be enforceable under the
full force of the law and in accordance with the laws of the State of Nevada,
except:
 
1

--------------------------------------------------------------------------------

 
(A) As limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally;


(B) As limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and


(C) As limited by public policy.


7.  Non-Contravention.  Neither the execution, delivery, performance of this
Agreement nor the consummation of this transaction will:


(A) Conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the Assets under any term,
condition, or provision of any loan or credit agreement, note, debenture, bond,
mortgage, indenture, lease or other agreement, instrument, permit, license,
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to the Company, or any of its material property or assets; or


(B) Violate any order, writ, injunction, decree, statute, rule, or regulation of
any court or governmental or regulatory authority applicable to the Company or
any of the assets held by the Company.


8.  Actions and Proceedings.  To the best knowledge of Assignor there is no
claim, charge, arbitration, grievance, action, suit, investigation or proceeding
by or before any court, arbiter, administrative agency or other governmental
authority now pending or, to the best knowledge of the Assignor, threatened
against the Assignor which involves any of the business, or the properties of
Hush Chat that, if adversely resolved or determined, would have a material
adverse effect on the business, operations, assets, properties, prospects or
conditions of Hush Chat taken as a whole. There is no reasonable basis for any
claim or action that, based upon the likelihood of its being asserted and its
success if asserted, would have a material adverse effect.


9.  Material Contracts and Transactions. There are no material contracts,
agreements, licenses, permits, arrangements, commitments, instruments,
understandings or contracts, whether written or oral, express or implied,
contingent, fixed or otherwise, to which Hush Chat is a party, except as
disclosed by Mr. Forster.


10. Warranties and Guarantees:  Assignor does not warrant or guarantee that Hush
Chat will perform in any manner except for what has been disclosed to the
Assignee and does not warrant or guarantee its continued performance or any
actual results from its use.


11.Public Announcements. Until the closing date, both parties each agree that
they shall not release or issue any reports or statements or make any public
announcements relating to this Agreement or the transaction contemplated herein
without the prior written consent of the other party, except as may be required
upon written advice of counsel to comply with applicable laws or regulatory
requirements after consulting with the other party and seeking reasonable
consent to such announcement.
 
2

--------------------------------------------------------------------------------

 
12. TERMINATION


12. Termination. This Agreement may be terminated, in writing, at any time prior
to the Closing Date contemplated hereby by:


(A) Mutual agreement of Reve Technologies, Inc. and Mr. David Forster;


(B) Either party if there has been a material breach of any material
representation, warranty, covenant or agreement set forth in this Agreement that
is not cured, to the reasonable satisfaction of the party to whom the breach has
occurred, within ten business days after notice of such breach is given (except
that no cure period shall be provided for a breach by either party that by its
nature cannot be cured);


(C) Upon the written request and resignation and/or termination of Mr. David
Forster.


12.1 Effect of Termination. In the event of the termination of this Agreement as
provided in Section 6.1, this Agreement shall be of no further force or effect,
provided, however, that no termination of this Agreement shall relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations.


13. GENERAL


13.1 Effectiveness of Representations; Survival. Each party is entitled to rely
on the representations, warranties, indemnifications and agreements of each of
the other party and all such representation, warranties and agreement shall be
effective regardless of any investigation that any party has undertaken or
failed to undertake. The representations, warranties and agreements shall
survive the Closing Date and continue in full force and effect until one (1)
year after the Closing Date.


13.2 Exclusivity. Until such time, if any, as this Agreement is terminated
pursuant to this Agreement, neither party shall, directly or indirectly solicit,
initiate, entertain or accept any inquiries or proposals from, discuss or
negotiate with, provide any non-public information to, or consider the merits of
any unsolicited inquiries or proposals from any person or entity relating to any
transaction contemplated by this Agreement.


13.3 Amendment. This Agreement may not be amended, or modified, except by an
instrument in writing signed by each of the parties.


13.4 Entire Agreement. This Agreement, the schedules attached hereto and the
other documents in connection with this Transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect to this Agreement. Any preceding correspondence or offers
are expressly superseded and terminated by this Agreement.
 
3

--------------------------------------------------------------------------------

 
13.5 Notices. All notices and other communications required or permitted under
this Agreement shall be sent to the addresses exchanged by the parties set forth
in this Agreement for this purpose, and as may from time to time be updated by
one party to the other, which must be in writing and shall be deemed given if
sent by personal delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the addresses
specified by a party to the others from time to time for notice purposes, or via
electronic delivery upon confirmation of receipt from the other party .


14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada and the Federal laws applicable
to the subject matter in the State of Nevada.


15. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.
 
16. Electronic Execution. This Agreement may be executed by delivery of executed
signature pages and shall be effective for all purposes.


17. Independent Legal Advice. Both parties confirm that each has been given the
opportunity to seek and obtain independent legal advice prior to execution of
this Agreement, and enter into this Agreement and execute this Agreement on the
same equal footing, with equal understanding of the Agreement.
 
18. Understanding and Acknowledgement.  Upon execution of this Agreement, both
parties do hereby acknowledge that they have read, understood and agree with the
terms and conditions of this Agreement.
 
IN WITNESS WHEREOF the parties have executed this Agreement as of the 20th day
of July 2015.
 
Reve Technologies,
Inc.                                                                                         
    Mr. David Forster
___________________________                                                                           ______________________________
By: David Forster,
President                                                                                     By:
David Forster
 
4

--------------------------------------------------------------------------------

 
